FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    October 13, 2022

                                  No. 04-22-00632-CR

                     EX PARTE Elliot Jerzain RAMOS-ESTRADA,

                       From the County Court, Webb County, Texas
                           Trial Court No. 2022CRB000724L1
                       Honorable Leticia Martinez, Judge Presiding


                                     ORDER
      Roxann Soto-Serna’s Notification of Late Record is noted. Time is extended until
October 28, 2022.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court